Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species III in the reply filed on February 08, 2021 is acknowledged and has been favorably considered.  The traversal is on the ground(s) that there is no search burden between species and species III reads upon all claims.  It is agreed that species III to figures 10-12 read on all claims 1-20. 
In the spirit of compact prosecution, the prior restriction requirement is hereby withdrawn and species I, II and III of the prior restriction requirement are hereby rejoined for treatment on the merits.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 11/12/2019, 11/21/2019, 12/04/2019, 04/16/2020, 05/26/2020, 11/12/2020 and 02/24/2021.  This IDS has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2015/0102461 to Lee.
Regarding independent claim 1, Lee discloses a method of forming a semiconductor device (Fig. 11), the method comprising:
forming an opening (Fig. 11: 135 and ¶0016) through a dielectric layer (Fig. 11: 132 and 134) to a conductive feature (Fig. 11: M2 and ¶0016);
forming a barrier layer (Fig. 11: 136 and 138) along a sidewall of the dielectric layer (132 and 134) and an upper surface of the conductive feature (M2 and ¶0016), wherein forming the barrier layer (136 and 138) comprises:
forming a first sub-layer (136) along on the sidewall of the dielectric layer (132 and 134) and on the upper surface of the conductive feature (M2), wherein a first thickness (TBM2, thinner, see ¶0016) of the first sub-layer (136) on the sidewall of the dielectric layer (132 and 134) is greater than a second thickness (TBM3, thinnest, see ¶0016) of the first sub-layer on the upper surface of the conductive feature (M2), wherein the first thickness (TBM2) is greater than the second thickness (TBM3); (it is noted that layer 136 has a thickness of 15-25 Angstrom; see ¶0016) and
forming one or more additional sub-layers (Fig. 11: 138 and ¶0017; it is noted that forming one or more additional sub-layer as presently claimed under broadest reasonable interpretation interpreted to be one layer) on the first sub-layer (136), wherein each of the one or more additional sub-layers (138) has a difference between a thickness (1-10 Angstrom; see ¶0017) of a respective one or more additional sub-layers (138) over the sidewall of the dielectric layer (132 and 134) and a thickness of the respective one of one or more additional sub-layers (138) over the upper surface of the conductive feature (M2) is less than a difference between the first thickness(TBM2) and the second thickness (TBM3), (it is noted that layer 138 has a thickness of 1-10 Angstrom); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. PGPub 2008/0286965 to Lee et al. (Lee 965”).
  Regarding claims 2-3, Lee disclose all of the limitations of claim 1 from which this claim depends.
Lee fails to explicitly disclose performing a plasma treatment after forming the one or more additional sub-layers and prior to forming the conductive material and wherein the plasma treatment comprises a hydrogen plasma treatment.  
Lee 965” discloses performing a plasma treatment (¶0030) after forming the one or more additional sub-layers and prior to forming the conductive material and wherein the plasma treatment comprises a hydrogen plasma treatment (¶0030).

Regarding claims 4-5, Lee in view of Lee 965” teach the plasma treatment on the sub-layer (barrier layer) (see the rejection of claim 2 above).
Lee in view of Lee 965” fails to explicitly disclose:
 wherein after the plasma treatment, an uppermost sub-layer of the one or more additional sub-layers has a greater density than the first sub-layer and wherein after the plasma treatment, each of the one or more additional sub-layers has a greater density than the first sub-layer.
 However, the density of the uppermost sub-layer (barrier layer) affect the functionality of the device. It is known in the art to form density on an uppermost sub-layer (MPEP §2144.03) such that it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the uppermost sub-layer (barrier layer) of Lee to a include a density in order to change the characteristic in the sub-layer (barrier layer) by the incorporation of hydrogen into at least a top surface of the sub-layer (the barrier layer). Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the greater density of the uppermost sub-layer in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed density or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show 
 Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee 965” and further in view of U.S. Pat 3,807,008 to Reedy, Jr.
  Regarding claims 6-7, Lee as previously modified disclose all of the limitations of claim 2 from which this claim depends.
Lee as previously modified fails to explicitly disclose:
 wherein after the plasma treatment, the first sub-layer has a higher carbon concentration than the one or more additional sub-layers and wherein as deposited, the first sub-layer has a higher carbon concentration than each of the one or more additional sub-layers
Reedy discloses after the initial barrier layer is formed, carbon may be introduced into the gaseous reactant (col. 3, lines 57-67).
Lee as previously modified in view of Reedy fails to explicitly disclose that the higher carbon concentration in the first sub-layer than the one or more additional sub-layers and wherein as deposited, the first sub-layer has a higher carbon concentration than each of the one or more additional sub-layers.
 However, the concentration of the carbon affect the functionality of the device. It is known in the art to have a carbon concentration (MPEP §2144.03). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the carbon concentration in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a .
Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Pat 3,807,008 to Reedy, Jr.
Regarding independent claim 15, Lee discloses a method of forming a semiconductor device (Fig. 11), the method comprising:
forming an opening (Fig. 11: 135 and ¶0016) through a dielectric layer (Fig. 11: 132 and 134) to a conductive feature (Fig. 11: M2 and ¶0016);
forming a barrier layer (Fig. 11: 136, 138) along a sidewall of the dielectric layer (132 and 134) and an upper surface of the conductive feature (M2 and ¶0016), wherein forming the barrier layer (136 and 138) comprises
 forming a plurality of sub- layers (Fig. 11: 136 and 138) along on the sidewall of the dielectric layer (132 and 134) and on the upper surface of the conductive feature (M2), wherein a first thickness (TBM2, thinner, see ¶0016) of a lowermost sub-layer (136) on the sidewall of the dielectric layer (132 and 134) is greater than a second thickness (TBM3, thinner, see ¶0016) of the lowermost sub-layer on the upper surface of the conductive feature (M2) and forming a conductive material (M3) over the barrier layer (136 and 138).
Lee fails to explicitly disclose wherein forming each of the plurality of sub-layers comprises pulsing a TSMP20173153USo1Page 6 of 8carbon-containing gas and pulsing a reactant gas.
Reedy discloses wherein forming each of the plurality of sub-layers comprises pulsing a TSMP20173153USo1Page 6 of 8carbon-containing gas and pulsing a reactant gas (col. 3, lines 55-67).

Regarding claim 16, Lee as previously modified disclose all of the limitations of claim 15 from which this claim depends.
Lee as previously modified fails to explicitly disclose wherein forming the plurality of sub-layers comprises reducing a carbon concentration of the carbon-containing gas.
Reedy discloses after the initial barrier layer is formed, the carbon may be introduced into the gaseous reactant (col. 3, lines 57-67).
Lee as previously modified in view of Reedy fails to explicitly disclose reducing a carbon concentration of the carbon-containing gas.
 However, the concentration of the carbon affect the functionality of the device. It is known in the art to have a carbon concentration (MPEP §2144.03). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of reducing the carbon concentration in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 17, Lee as previously modified disclose all of the limitations of claim 15 from which this claim depends.
Lee as previously modified fails to explicitly disclose wherein the carbon-containing gas comprises a carbon-rich gas and a carbon-poor gas.
Reedy discloses wherein the carbon-containing gas comprises a carbon-rich gas and a carbon-poor gas (col. 1, lines 61-64 and col. 2, lines 1-5 and col. 2, lines 50-60 and col. 3, lines 57-67 and col. 4, lines 9-21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the plurality of sub-layers as taught by Lee with carbon-rich gas and a carbon-poor gas as taught by Reedy in order to form a coating of titanium carbide (col. 2, lines 4-5).
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Reedy, Jr. and further in view of U.S. PGPub 2008/0286965 to Lee et al. (Lee 965”).
Regarding claim 19, Lee as previously modified disclose all of the limitations of claim 15 from which this claim depends.
Lee as previously modified fails to explicitly disclose prior to forming the conductive material, performing a plasma treatment to densify at least an uppermost sub-layer of the plurality of sub-layers.
Lee 965” discloses performing a plasma treatment (¶0030) prior to forming the conductive material (16) to densify at least an uppermost sub-layer of the plurality of sub-layers (the plasma treatment on the diffusion barrier layer 10considered sufficient to meet the broadest reasonable interpretation of the label “densify” at least insofar as the plasma treatment is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the hydrogen plasma treatment as taught by Lee 965” to the one or more additional sub-layers (barrier layer) as taught by Lee such that the plasma hydrogen treatment of the barrier layer significantly affects the overall resistivity of metal line 16 and diffusion barrier layer (¶0030).
Regarding claim 20, Lee as previously modified disclose all of the limitations of claim 15 from which this claim depends.
Lee as previously modified fails to explicitly disclose wherein the reactant gas comprises ammonia or hydrazine.
Lee 965’ discloses wherein the reactant gas comprises ammonia or hydrazine (¶0009 and 0021).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the plurality of sub-layers as taught by Lee with the ammonia as a reactant gas as taught by Lee 965’ in order to convert a portion or or the entire diffusion barrier layer (sub-layer) into a compound layer (¶0021).

Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 8, the prior art of record fails to teach or render obvious the combination of limitations “wherein forming each of the first sub-layer and one or more additional sub-layers comprises performing one or more pulsing cycles, wherein each of the one or more pulsing cycles comprises pulsing a carbon-containing precursor gas and pulsing a reactant gas and reducing a concentration of carbon in the carbon-containing precursor gas” taken in combination with all other limitations.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or render obvious the combination of limitations “decreasing a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896